Citation Nr: 0826572	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Prior to June 20, 2006, entitlement to a rating in excess 
of 10 percent for low back strain with degenerative changes 
at L4-L5.

2.  Prior to January 24, 2007, entitlement to a rating in 
excess of 20 percent for low back strain with degenerative 
changes at L4-L5.

3.  Beginning January 24, 2007, entitlement to a rating in 
excess of 40 percent for low back strain with degenerative 
changes at L4-L5.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which continued 
the 10 percent disability evaluation in effect for the 
veteran's service-connected low back strain with degenerative 
changes at L4-L5.  Then, in a July 2006 rating decision, the 
RO increased the disability rating for service-connected low 
back strain to 20 percent disabling, effective June 20, 2006.  
In April 2007, the RO granted service connection for 
radiculopathy of the left lower extremity, evaluated as 10 
percent disabling effective September 15, 2005 and 
radiculopathy of the right lower extremity, evaluated as non-
compensable effective September 15, 2005.  Subsequently, in a 
July 2007 rating decision, the RO increased the disability 
rating for service-connected low back strain to 40 percent 
disabling, effective January 24, 2007.  


FINDINGS OF FACT

1.  Prior to June 20, 2006, the veteran's low back strain 
with degenerative changes at L4-L5 has not been productive of 
forward flexion of the thoracolumbar spine less than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour; or incapacitating episodes.

2.  Prior to January 24, 2007, the veteran's low back strain 
with degenerative changes at L4-L5 has not been productive of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes.

3.  Beginning January 24, 2007, the veteran's low back strain 
with degenerative changes at L4-L5 has not been productive of 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes. 




CONCLUSIONS OF LAW

1.  Prior to June 20, 2006, the criteria for a rating in 
excess of 10 percent for low back strain with degenerative 
changes at L4-L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 
5243, 4.124a, DC 8520 (2007).

2.  Prior to January 24, 2007, the criteria for a rating in 
excess of 20 percent for low back strain with degenerative 
changes at L4-L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5237, 5242, 5243, 4.124a, DC 
8520 (2007).

3.  Beginning January 24, 2007, the criteria for a rating in 
excess of 40 percent for low back strain with degenerative 
changes at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, DCs 5237, 5242, 5243, 4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In light 
of the Board's denial of the veteran's claims, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to him under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2007) (harmless error).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In December 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask VA to obtain for the 
claim for increased ratings for back disability.  

The Board notes that the veteran was not specifically 
informed that disabilities are rated on the basis of 
diagnostic codes, of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award, or to submit medical or lay evidence demonstrating the 
effect a worsening of his back disability has on his 
employment and daily life.  The Board finds that no prejudice 
resulted, however, because the veteran was told to submit any 
evidence, to include statements from other individuals who 
were able "to describe from their knowledge and personal 
observations in what manner [his] disability has become 
worse," which would include any impact on his employment and 
daily life.  Notably, the veteran's wife submitted a 
statement in August 2006 describing the effect of the 
veteran's disability on his work and daily living.  

The specific rating criteria for evaluating the back 
disability and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
July 2006 Statement of the Case (SOC).  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicate that no prejudice 
resulted.  The veteran described the pain in his back in his 
notice of disagreement and described function loss and 
specifically cited to Diagnostic Codes 5237 and 5242 in his 
substantive appeal.  The veteran was able to effectively 
participate extensively in the appeals process and the 
veteran had ample time to submit evidence.  Thus, the 
evidence indicates that the veteran was aware of what was 
necessary to substantiate this claim for increased rating. 

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.   There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The January 2005, June 2006, and January 2007 VA examination 
reports are thorough and supported by the other clinical 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. § 
3.326 (2007).  Therefore, the duties to notify and assist 
have been met. 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.   38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 5.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture or dislocation of the 
vertebra (DC 5235), spinal stenosis (DC 5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

The Board now turns to the applicable criteria.  The 
veteran's spine disability has been rated under DC 5237- 5242 
for lumbosacral strain and degenerative arthritis of the 
spine.


Prior to June 20, 2006

Prior to June 20, 2006, the veteran's low back strain with 
degenerative changes at L4-L5 has been evaluated as 10 
percent disabling.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 20 
percent is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or where 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  On VA 
examination in January 2005, the veteran had forward flexion 
from 0 to 75 degrees, backward extension from 0 to 20 
degrees, rotation from left to right was 0 to 25 degrees, and 
lateral pain left to right was 0 to 30 degrees.  The examiner 
did not find any gait abnormality; gait was generalized 
strong and steady.  Standing was the same and there was no 
use of assisted devices.  The back was essentially normal 
with some slight scoliosis.  Musculature appeared equal and 
strong bilaterally without musculature atrophy.  Nor were any 
spasms palpable.  Additionally, a March 2005 VA treatment 
record noted normal gait and posture.  While the veteran had 
slight scoliosis, there was no indication that it was caused 
by muscle spasm or guarding.  The requirements for a higher 
rating are not met.             

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  On VA examination in January 
2005, the veteran reported that he rarely missed work and 
denied any functional impairment of activities of living as a 
result of his back disability.  He specifically denied 
incapacitation.  Accordingly, the veteran is not entitled to 
a rating higher than 10 percent based upon incapacitating 
episodes.  

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, as noted 
above the January 2005 VA examination report noted forward 
flexion from 0 to 75 degrees, backward extension from 0 to 20 
degrees, rotation from left to right was 0 to 25 degrees, and 
lateral pain left to right was 0 to 30 degrees.  The 
requirements for a higher rating of 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
- forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis - are not shown by the evidence of record. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

The veteran is service-connected for radiculopathy of the 
left lower extremity (evaluated as 10 percent disabling) and 
radiculopathy of the right lower extremity (evaluated as non-
compensable).  These evaluations were effective September 15, 
2005 and there has been no appeal regarding these matters.  
There has been no showing of bowel, bladder or other 
dysfunction related to the service-connected spinal 
disability at this time or at any other time during the 
appeal process.  Therefore, the only matter to consider is if 
the neurological impairment warranted a compensable 
evaluation prior to September 15, 2005.  

The January 2005 VA examination report noted the veteran's 
complaints of radiation of pain, especially when laying down 
trying to sleep at night, and pain radiating down his hips 
posterior to the posterior thighs through the posterior 
calves bilaterally.  The pain was described as an aching 
throbbing.  Despite the veteran's complaint of some 
generalized pain with stimulation to the sciatic nerve, 
reflexes of the lower extremities were intact and equal 
bilaterally.  The veteran denied decreased sensation and 
motor skills were normal.  Physical therapy records dated  
September 15, 2005 noted that the veteran was tender to 
palpation in the left sciatic nerve and left lower extremity 
radiculopathy was noted.  Since this was the initial 
objective finding of a compensable level of neurological 
deficit in the lower extremities, there is no basis for 
assigning a separate compensable evaluation for neurological 
disability prior to September 15, 2005.  

The Board has determined that the veteran is not entitled to 
a rating in excess of 10 under any of the spinal rating 
criteria applicable.  Consideration has also been given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  At the January 
2005 examination, the veteran reported flare-ups associated 
with work, at least once a week lasting about 24 hours until 
he returns to normal.  Flare-ups consisted of increased pain 
particularly with radiation of pain down the legs; however, 
the veteran indicated that he did not change his activity 
level during flare-ups.  Thus, the requirements for a rating 
in excess of the current 10 percent evaluation are not met.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The weight of the credible evidence demonstrates that the 
orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  
Additionally, the Board finds that the veteran is not 
entitled to higher ratings than which he is currently in 
receipt for the neurological component of his low back 
disability. 

 As the preponderance of the evidence is against the claim 
for an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).



Prior to January 24, 2007

For the period prior to January 24, 2007, the veteran has 
been rated as 20 percent for low back strain with 
degenerative changes at L4-L5.  On VA examination in June 
2006, the veteran demonstrated forward flexion from 0 to 59 
degrees (extension was 0 to 24 degrees, left lateral flexion 
was 0 to 24 degrees, right lateral flexion was 0 to 28 
degrees, left lateral rotation was 0 to 24 degrees, and right 
lateral rotation was 0 to 25 degrees).  He had a normal 
lordotic curve, erect posture, slight antalgic gait, and 
symmetrical musculature.  Therefore, the requirements for a 
rating in excess of 20 percent have not been met.  

Next, the Board turns to the question of whether the veteran 
is entitled to rating in excess of 20 percent based upon the 
diagnostic criteria pertaining to IDS.  The June 2006 VA 
examination report noted that there had been no episodes of 
incapacitating episodes in the past 12 months as defined by 
VA but the veteran placed himself on bed rest three times in 
the past year secondary to his back pain.  As there is no 
indication of incapacitating episodes as prescribed by a 
physician having a total duration of at least four weeks but 
less than six weeks during the past 12 months, the veteran is 
not entitled to a rating higher than 20 percent based upon 
incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic manifestations.  The Board notes that as 
outlined above the requirements for a higher rating of 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine - forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine - are not shown by the evidence of 
record. 

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  As to flare-ups, at the June 2006 
VA examination, the veteran estimated an additional 
limitation of motion/functional impairment at 50 percent 
lasting up to two hours until medication and rest took 
effect.  On range of motion testing, there was no additional 
limitation of motion with repetition times five.  Thus, the 
requirements for a rating in excess of the current 20 percent 
evaluation are not met.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The weight of the credible evidence demonstrates that the 
orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating and any 
neurological manifestations have been adequately accounted 
for in the separate ratings assigned.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Beginning January 24, 2007

For the period beginning January 24, 2007, the veteran's low 
back disability has been rated 40 percent disabling.  On VA 
examination in January 2007, the veteran demonstrated 10 
degrees of lumbar flexion, 5 degrees of lumbar extension, 30 
degrees of right and left lateral flexion, and 30 degrees of 
right and left lateral rotation.  He had a kyphotic posture 
and a slow, limping gait.  However, there was no indication 
of unfavorable ankylosis to warrant a rating in excess of 40 
percent.  The January 2007 VA examination report noted no 
incapacitating episodes over the past 12 months and no other 
record reflects incapacitating episodes.  Thus, the veteran 
is not entitled to a rating higher than 40 percent based upon 
incapacitating episodes.  

On VA examination, as noted above, unfavorable ankylosis of 
the entire thoracolumbar spine was not shown by the evidence 
of record.  There is no basis for a rating in excess of 40 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the spine.  See Johnston v. 
Brown, 10 Vet.App. 80 (1997).

Furthermore, the veteran has not been hospitalized for his 
disability.  While the January 2007 VA examination report 
noted that the veteran was precluded from performing certain 
activities on his job as a heavy equipment operator, there is 
no evidence suggesting this disability prevented him from 
working.  In fact, the January 2005 VA examination report 
noted that the veteran rarely missed work.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).
 
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has staged the veteran's 
disability ratings to appropriately reflect the veteran's 
symptoms.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Prior to June 20, 2006, a rating in excess of 10 percent for 
low back strain with degenerative changes at L4-L5 is denied.

Prior to January 24, 2007, a rating in excess of 20 percent 
for low back strain with degenerative changes at L4-L5 is 
denied.

Beginning January 24, 2007, a rating in excess of 40 percent 
for low back strain with degenerative changes at L4-L5 is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


